ITEMID: 001-22198
LANGUAGEISOCODE: ENG
RESPONDENT: ESP
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: SALLERAS LLINARES v. SPAIN
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, Mr Luis Salleras Llinares, is a Spanish national. He was born in 1925 and lives in Cadaqués.
In a decision of 17 May 1999 the election committee for the Figueres zone refused to declare eligible the list of candidates for the Cadaqués municipal elections submitted by the applicant in his capacity as representative of the Alternativa pel progrès de Cadaqués list. The election committee based its decision on the fact that he had not carried out certain mandatory formalities which had been pointed out to him in respect of two non-Spanish candidates who were European Union citizens.
The applicant applied to the Administrative Court no. 1 of Gerona for judicial review of the election committee’s decision on the ground, inter alia, that, as he had been travelling, he had not had known of the election committee’s fax requesting him to carry out the formalities in question until twenty-four hours before the deadline for submitting lists of candidates. In a judgment of 21 May 1999 the court dismissed his application. It observed that two candidates on the list, who were not Spanish nationals but were citizens of Member States of the European Union, had failed to provide certain documents required of European Union citizens wishing to stand in municipal elections and proving, among other things, their residence in Spain. The court went on to note that the applicant had had an opportunity of carrying out the formalities in question, but had not done so. It added that if the applicant had to travel, he had a duty, as representative of the electoral list and in accordance with the requirements relating to election proceedings, to take adequate measures to ensure that he was informed of the election committee’s decisions without delay. The applicant lodged an amparo appeal with the Constitutional Court, which was dismissed in a decision of 25 May 1999.
“1. The Cortes Generales represent the Spanish people and are composed of the Congress of Deputies and the Senate.
2. The Cortes Generales exercise the legislative power of the State ...”
